Citation Nr: 0604895	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  98-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for a disability 
manifested by painful joints.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
July 1976 and additional active duty for training and 
inactive duty training in the U.S. Army Reserves.

This appeal arises from May 1994 and December 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In May 1994, the RO denied 
service connection for a nervous condition, including PTSD.  
In a December 1997 rating decision (issued in January 1998), 
the RO determined that claims of entitlement to service 
connection for dermatitis and for painful joints were not 
well grounded and also determined that no new and material 
evidence was submitted to reopen a claim of entitlement to 
service connection for PTSD.  

This case was before the Board of Veterans' Appeals (Board) 
in March 1999, in June 2003, and in July 2004.  The Board 
remanded the case each time.  In June 2003, the Board 
determined that new and material evidence to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, was unnecessary 
because the May 1994 RO rating decision was not final.  

In August 1998, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran is not a combat veteran.

3.  There is no competent medical evidence linking any 
claimed psychiatric disorder, other than PTSD, to active 
military service, or to active duty for training after active 
military service, or to a service-connected disability; nor 
is there any competent medical evidence tending to show that 
any psychiatric disorder began during active military service 
or became manifested to a degree of 10 percent within a year 
of discharge from active military service.  

4.  No credible supporting evidence of a claimed in-service 
PTSD stressor has been submitted. 

5.  Competent medical evidence tending to associate a skin 
disorder to active military service or to active duty for 
training has not been presented.  

7.  Competent medical evidence tending to associate any 
orthopedic disability with active military service, active 
duty for training, inactive duty training, or to any travel 
related to such training has not been presented.  


CONCLUSIONS OF LAW

1.  Neither PTSD nor any other acquired psychiatric disorder 
was incurred in or aggravated by active military service or 
active duty for training, nor may active military service be 
presumed to have caused any acquired psychiatric disorder, 
including PTSD.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 
1154, 5103, 5103A, 5107 (West 2002 & Supp.2005); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307. 3.309 (2005).

2.  Neither dermatitis nor any other skin disorder was 
incurred in or aggravated by active military service or 
active duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1116, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  Neither bilateral degenerative joint disease of the 
knees, bilateral pes planus, nor cervical or lumbar 
degenerative disc disease was incurred in or aggravated by 
active military service, active duty for training, or 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided rating decisions, statements of the case, and 
a supplemental statement of the case.  VA sent VCAA notice 
letters in May 2002, October 2003, July 2004, and in October 
2004.  These documents provided notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding his claims.  The letters 
informed him what evidence is needed to substantiate the 
claims.  The Board remanded the case in June 2003 and in July 
2004 to comply with the VCAA.

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports and a hearing transcript are associated 
with the claims files.  All identified evidence has been 
accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A(b)-(d) (West 2002 & Supp. 2005).

VA provided required VCAA notice subsequent to the initial 
adverse decision contrary to 38 U.S.C.A. § 5013A, which gives 
the veteran the right to a remand for readjudication.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Board did remand the case for compliance with the notice 
requirement.  Subsequently, in Short Bear v. Nicholson, 19 
Vet. App. 341, (2005),  the Court determined that only VA's 
failure to point out what evidence is needed to substantiate 
the claim would be unfairly prejudicial to the veteran. 

Background

The veteran's service medical records (SMRs) reflect that he 
was sound at entry.  January 1975 X-rays showed Osgood 
Schlatter's disease.  A January 1975 treatment report 
reflects that Osgood Schlatter's had become symptomatic.  In 
October 1975, the veteran reported right knee pain.  He was 
put on a physical profile for Osgood Schlatter's.  

The veteran underwent a separation examination in June 1976.  
The report notes that the skin (except for a left forearm 
burn scar) and all extremities were normal.  There was no 
psychiatric disorder and no lung disorder.  There is no 
report of medical history accompanying the separation 
examination report, upon which the veteran might have 
reported any symptom.  The SMRs do not reflect that the 
veteran was ever in Vietnam or Okinawa.  

The veteran underwent an Army Reserve examination in April 
1980.  All systems were normal at that time.  On a report of 
medical history dated in January 1985, the veteran checked 
"no" to any history of skin disease, trick or locked knee, 
lameness, bone, joint, or other deformity, depression, or 
nervous trouble of any sort.  He checked "don't know" to 
foot trouble.  The examiner made no pertinent comment.

The veteran's service personnel records do not reflect any 
service in Vietnam or duty assignment with a burial detail.  
In or around June 1985, he went to Camp Darby, Italy, 
performed duty with a storage and handling section, and 
received a certificate of achievement for that assignment.  A 
July 1976 Enlisted Evaluation Report notes that he was a 
capable automotive repairman assigned to B Company, 122d 
Maintenance Battalion, APO 09165.

The veteran requested service connection for knee problems in 
August 1977.  He underwent a VA examination in September 
1977, claiming painful, popping knees, but no other 
disability.  The diagnosis was osteochondrosis of the tibial 
tubercles (Osgood-Schlatter's disease) mildly symptomatic.  
No other musculoskeletal complaint or finding was noted.  

In December 1986, the veteran requested service connection 
for injuries to the head and to the upper and lower back.  He 
claimed that the injuries occurred on July 20, 1986.  He 
submitted a discharge document reflecting that the Army 
honorably discharged him effective July 21, 1986.  He also 
submitted a DD Form 214 that reflects that his last overseas 
service was in Germany and that he had received the National 
Defense Service Medal (NDSM), but no other award or 
decoration.  His Military Operational Specialty (MOS) was 
63B10, wheel vehicle mechanic.

In April 1987, the commander of the 802D Ordnance Company 
reported that the veteran had last drilled with that unit on 
April 19 through 20, 1986.  The commander noted that there 
was no record of any pertinent accident or medical condition.  

In May 1987, the National Personnel Records Center (NPRC) 
reported that the SMRs had previously been forwarded to the 
RO.

In June 1987, the veteran underwent VA general medical and 
neuropsychiatric examinations.  The veteran noted that he had 
wrenched his neck in a motor vehicle accident in June 1986 on 
his way to summer training and currently had neck pain and 
stiffness.  The relevant diagnosis was cervical strain.

On a VA Form 21-2545, signed on June 1, 1987, the veteran 
reported that after the June 20, 1986, motor vehicle 
accident, he was treated for acute cervical strain and 
lumbosacral strain and was out of work for six months.  He 
reported that the reason that he wanted an examination for 
his back, knees, and physiological state was that he was 
having trouble sleeping, had periods of depression, and felt 
that he might hurt someone.  He reported that this was the 
second episode of such feelings.  

In December 1987, the veteran submitted a private medical 
report, wherein it was reported that the veteran had suffered 
a spinal injury resulting in right upper extremity and right 
lower extremity radiculopathy.

In January 1989, the NPRC again reported that all records had 
been forwarded to the RO in January 1978.  

In November 1993, the veteran requested service connection 
for a nervous condition.  He reported that he had been 
disabled due to training he received in the military.  He 
reported that he had received treatment for the condition 
while in Hanau and Frankfurt, Germany. He submitted a March 
1993 VA medical certificate that reflects that he reportedly 
had received treatment for manic-depression 5 years earlier 
and that the Atlanta Vets Center had treated him for PTSD.  

An April 1994 VA mental disorders compensation examination 
report contains a diagnosis of manic depressive disorder with 
strong paranoid features.  

During an April 1994 VA orthopedic/dermatology examination, 
the veteran reported that a car accident in 1988 had hurt his 
neck and back.  He reported knee troubles in 1975 to 1976 in 
Germany, at which time spurs were found.  The examiner found 
tinea pedis between the toes.  The diagnoses were residuals 
of back injury secondary to car accident; bilateral tinea 
pedis; right plantar wart; whiplash injury of neck secondary 
to car accident; spurs of knees; second degree pes planus; 
chronic left hip pain, and osteolysis of all toes, suggestive 
of osteomyelitis.  

A June 1994 private magnetic resonance imaging (MRI) report 
showed a herniated L4-5 disc and stenosis at C5-6, likely due 
to posterior osteophyte.

The veteran submitted a Social Security Administration (SSA) 
decision reflecting that he was disabled from working 
effective from July 1994.  No diagnosis or cause of the 
disability was shown. 

In September 1994, the veteran underwent VA psychological 
testing.  He reported that he was disabled due to PTSD from 
having served in Vietnam.  He mentioned being exposed to 
Agent Orange and that skin problems developed later.  The 
Axis I diagnoses (in order) were PTSD with psychosis; impulse 
control disorder, not otherwise specified (NOS); and, alcohol 
dependence, by history, said to be in remission three years.

In June 1997, the veteran requested service connection for 
severe dermatitis and for painful joints.  He submitted VA 
treatment records showing treatment for PTSD and skin 
disorders and for neck and back disorders at various times; 
however, the cause of any these disorders was not mentioned.  
Ichthyosis and folliculitis were noted in June 1996.  The 
reports include a May 1997 report that notes that the veteran 
had been hallucinating.  In August 1997, a VA staff 
dermatologist reported that an itching rash of the lower legs 
had been present since 1989.  Another August 1997 report 
notes complaints of upper neck and shoulder pain and 
bilateral leg numbness and weakness.  The examiner gave an 
impression of myofacial pain syndrome.  An October 1997 
report notes xerosis and folliculitis of the back.

In March 1998 and at various times thereafter, a VA staff 
psychologist offered a diagnosis of PTSD.  The psychologist 
also noted that the veteran suffered from a back injury 
incurred while enroute to a duty station.  

The veteran was hospitalized by VA from December 1997 to 
January 1998.  The Axis I discharge diagnoses (in order) were 
bipolar affective disorder, type II; PTSD; and history of 
depressive disorder, NOS.

In August 1998, the veteran testified before the undersigned 
Veterans Law Judge that he had PTSD from burying friends 
killed while in Vietnam.  He testified that he was "sent in 
to bury," but was not in combat.  He then testified that 
these burials were on Okinawa.  He explained that although 
his MOS was vehicle maintenance, he also was assigned to 
burial detail.  He also related that PTSD came from an auto 
accident that he had survived.  He thought that the accident 
had happened in the 1980s, but he could not be sure.  He 
mentioned 1982, 1984, and 1985 as possible dates of the 
accident and testified that the Army had tried to discharge 
him because of the auto accident.

The veteran testified that a rare skin disease was discovered 
during active service and has continued to the present time.  
He testified that he received treatment during service for 
the skin disorder and that he worked with chemicals at Fort 
McAllister.  Concerning painful joints, the veteran testified 
that he sought service connection for a sinus disorder due to 
a broken nose.  He also testified that he sought service 
connection for the joints of the back, legs, feet, and 
fingers.  

In November 1999, the RO received additional VA outpatient 
treatment reports.  Some of these concern a November 1999 
bunionectomy on the left foot and hammertoes on the left.  

The veteran was hospitalized by VA in May 2000.  According to 
the report, the veteran had first noticed psychiatric 
difficulties in 1979.  He reportedly had served in Vietnam, 
but had no combat.  He said that he went in to get dead 
bodies.  His current medical problems included chronic back 
pain, flat feet, history of pancreatitis, and asthma.  He 
reported flashbacks and nightmares, but the report does not 
mention the subject matter of these disturbances.  The Axis I 
discharge diagnoses were bipolar disorder and chronic PTSD, 
in that order.  

In August 2000, the veteran clarified that he sought service 
connection for residuals of flat feet, among others.  He 
submitted copies of SMRs that do not mention the claimed 
disorders.  He also submitted private medical records.  A 
December 1979 private medical report notes that he recently 
slipped and fell, hurting his back.  A June 1986 report 
reflects treatment for cervical strain and sprain and that he 
was in an auto accident (struck from behind) on June 20, 
1986, but that a cervical spine 
X-ray was normal.  

In December 2000, the RO received the veteran's military 
personnel records that reflect that he served in Germany, but 
do not suggest that he might have served in Okinawa or 
Vietnam.  He was a driver, a wheel vehicle mechanic, and a 
lift equipment operator.  On July 22, 1976, he transferred to 
the Army Reserve and was assigned to the 802d Ordnance 
Company (ammo) at Gainesville, Georgia, until discharge on 
July 21, 1986.

According to a March 2001 referral VA dermatology examination 
report, the veteran reported that his entire body had been 
involved and was first manifested in 1994 and treated by VA 
in 1995.  The chief complaint was itching in the groin, anal 
area, and lower legs.  The examiner noted generalized xerotic 
skin.  In the beard area, there was folliculitis and 
hyperpigmentation.  The diagnoses were: (1) xerosis 
(generalized); (2) asteatotic dermatitis (generalized); (3) 
folliculitis (beard area); and, (4) hyperpigmentation (beard 
area). 

A March 2001 orthopedic examination report reflects a 
complaint of neck and back pain.  The veteran related the 
pain to an auto accident.  All joints appeared to be within 
normal limits except the spine.  X-rays showed significant 
changes at C3-4 and minimal changes at L5-6.  The impression 
was osteoarthritis of the neck and low back.  The physician 
was unable to determine whether the condition was incurred 
during active service.  

A September 2001 VA mental health clinic report notes that 
the veteran had flashbacks and nightmares of active service.  
The report notes that he reportedly had been with a burial 
team involved in burning mounds of dead bodies in Vietnam.  
The psychiatrist felt that the veteran had persistent and 
severe PTSD.  

According to a June 2002 VA PTSD compensation and pension 
examination report, the veteran reported that his stressor 
was performing burial detail in the Army.  He said that his 
team was frequently sent to Vietnam.  He said that he had to 
dig up bodies that were big and swollen and burn them.  He 
said that he also burned enemy bodies and later collected dog 
tags.  The Axis I diagnoses were PTSD, chronic, and 
polysubstance dependence, in remission.  The psychiatrist 
felt that it was at least as likely as not that PTSD was 
related to burial detail.  

The veteran was hospitalized by VA in December 2002.  The 
discharge diagnosis reflects Axis diagnoses of anxiety 
disorder and PTSD.  

The veteran underwent a VA dermatology examination in April 
2003.  The examiner reviewed the claims file.  According to 
the report, the veteran first noticed skin problems in the 
early 1980s.  He stated that he had been in Vietnam.  The 
examiner found mild acne of the face and back, 
pseudofolliculitis barbae (PFB), xerosis of the legs, dryness 
of the skin of the entire body, and tinea pedis of the feet.   

The veteran underwent a VA orthopedic compensation 
examination in April 2003.  The examiner reviewed the claims 
files.  According to the report, the veteran's neck and back 
pain began in about 1990.  The veteran attributed this pain 
to a motor vehicle accident, but he could not recall the 
date.  The examiner found lumbar and cervical disorders, but 
could not relate them to active military service.  Concerning 
reserve duty, the examiner noted that there was no clear date 
of reserve duty in the record with which to relate the 
current disorders.  

The veteran underwent a VA mental disorders examination in 
April 2003.  He reported that he served with a mop-up unit in 
Vietnam at the end of the war.  He reported nightmares of 
burial detail and said that his stressor involved burying and 
handling dead bodies.  He said that they piled and burned 
dead American servicemen because they were not able to 
transport them home.  He said that they also burned enemy 
bodies.  The examiner noted that another letter in the claims 
file reflects that in November 1993 the veteran had admitted 
that he had never served in Vietnam.  The examiner felt that 
the history of psychiatric complaints was persuasive evidence 
that the story of performing burial detail in Vietnam was a 
complete fabrication and that the veteran did not have PTSD.  
The Axis I diagnoses were polysubstance abuse, by history; 
and, antisocial behavior by history. 

In June 2003, the Board remanded the case for additional 
medical opinions. 

In October 2003, the veteran reported details of his PTSD 
stressors.  He reported that he could smell the diesel fuel 
and smell the burning flesh.  He reported that people were 
buried in a mound.  He then reported that he performed burial 
detail at Fort Dix, New Jersey.  

In a questionnaire, the veteran was asked to describe the 
event or events that occurred during military service that he 
felt contributed to his claim for service connection for 
PTSD.  In response, he reported that he went "in country" 
on special, secret missions.  He also listed an auto 
accident, a divorce, alcohol and drug abuse, mental 
disorders, homelessness, bad adjustment to family life and 
work life, no finances, living on social security, having his 
VA check withheld to pay for medication, and the stress and 
strain of dealing with Federal agencies.  

In October 2003, the veteran underwent another VA orthopedic 
compensation examination.  The physician reviewed the claims 
files.  The diagnoses were bilateral mild degenerative joint 
disease of the knees, bilateral pes planus, status post 
surgery for left and right hallux valgus, cervical and lumbar 
spine degenerative disc disease, and healed folliculitis.  
The physician felt that the original bilateral knee and spine 
conditions began 8 years earlier as a result of an auto 
accident, which did not occur during military service.  The 
physician felt that these conditions were not related to 
military service.  The physician also felt that the foot 
conditions began about 8 years ago and were not related to 
active military service.  

Concerning any skin disorder, the physician felt that 
folliculitis began 8 years ago and was not related to active 
military service.  

In July 2004, the Board remanded the case for additional 
development.  Since that time, Georgia Government agencies 
reported that there was no record of the June 1986 motor 
vehicle accident.  Military pay records reflect that the 
veteran's last paid drill period was performed in April 1986.  
In June 1986, he received a reenlistment bonus, but he 
performed no duty.  These pay records also reflect one 
weekend per month drill pay for the years 1977 through 1985.  



Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Chronic diseases" as defined at 38 C.F.R. §§ 3.307, 3.309, 
are accorded special consideration for service connection.  
For purposes of this claim, PTSD and acquired psychiatric 
disorders will be considered to be chronic diseases.  When a 
chronic disease becomes manifested to a degree of 10 percent 
or more within a year of discharge from active military 
service, it will be presumed to have been incurred in active 
military service.  38 C.F.R. §§ 3.307, 3.309.

Where a condition is not shown to be chronic, then continuity 
of symptomatology is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection is available for disease incurred during 
active duty for training, but is not available for disease 
incurred during inactive duty training (weekend Army Reserve 
training).  Service connection is available for injury 
suffered during active duty for training and inactive duty 
training.  38 U.S.C.A. § 101(24), 38 C.F.R. § 3.6.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Acquired Psychiatric Disorder and PTSD

With respect to an acquired psychiatric disorder, the 
relevant diagnoses include manic depressive disorder, impulse 
control disorder NOS, alcohol dependence by history, bipolar 
affective disorder type II, history of depressive disorder 
NOS, anxiety disorder, polysubstance abuse, and, antisocial 
behavior.  There is no indication that any of these was 
present during active military service or within a year of 
discharge from active military service.  Nor has any medical 
professional attributed any of these to active military 
service, to active duty for training after active military 
service, or to a service-connected disability.  

The veteran has attributed mental disorders to active 
military service, however, he does not have specialized 
training in a health care field and it is not contended 
otherwise.  Lay statements are considered to be competent 
evidence of symptoms of disease, disability, an injury; 
however, when the determinative issue involves a question of 
medical nature, such as the diagnosis, etiology, or date of 
onset, as here, only those who have specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Service connection for PTSD is subject to additional 
requirements.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § Sec. 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, his lay 
testimony-alone-may establish the occurrence of the claimed 
in-service stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, although the diagnosis of PTSD is in 
controversy, the evidence favors a diagnosis of PTSD, along 
with other psychiatric diagnoses.  However, the claim of 
entitlement to service connection for PTSD must fail because 
the veteran is neither a combat veteran nor has a claimed 
stressor been verified.  

With respect to participation in combat, the record does not 
suggest that the veteran participated in combat, nor has he 
so alleged.  Therefore, the Board finds that the veteran is 
not a combat veteran.  38 U.S.C.A. §§ 1154, 5017; 38 C.F.R. 
§ 3.304(d); Cohen v. Brown, 10 Vet. App. 128 (1997); 
VAOPGCPREC 12-99.  

With respect to verifying a claimed non-combat stressor, the 
veteran has claimed burial detail duty in Vietnam, on the 
island of Okinawa, and at Fort Dix.  His claim of having 
served in Vietnam is controverted by his service personnel 
records, which do not reflect such service.  Neither do his 
personnel records verify burial detail duty or his presence 
in Okinawa.  Finally, there is no credible evidence that the 
duties he claimed to have performed, that is, exhuming and 
burning bodies of American and enemy soldiers, occurred at 
Fort Dix or anywhere else.  He has, at various times, 
contradicted himself concerning these allegations.  Moreover, 
an April 2003 VA examination report reflects that the 
veteran's story was a complete fabrication and other VA 
medical records note hallucination.  Thus, the Board finds no 
basis to attempt to verify a claimed stressor.  The veteran's 
account of PTSD stressors has little persuasive value.  No 
other credible supporting evidence that the claimed stressor 
occurred has been submitted.  The claim of entitlement to 
service connection for PTSD must fail because the veteran is 
not a combat veteran and his claimed stressors are not 
verified.  

After weighing all the evidence, including the testimony, the 
Board finds that the preponderance is against the claim.  
Thus, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert supra.  Entitlement 
to service connection for an acquired psychiatric disorder, 
including PTSD, must be denied.

Dermatitis

The veteran has claimed that he acquired a skin disorder in 
active military service, including exposure to Agent Orange 
while in Vietnam, and due to exposure to chemicals at Fort 
McAllister.  

Skin-related diagnoses offered since active service include 
tinea pedis and PFB, plantar wart, ichthyosis, folliculitis, 
xerosis, rashes, acne, itching, asteatotic dermatitis, and 
hyperpigmentation.  There is no competent medical evidence 
tending to associate any of these skin disorders to active 
military service or to any period of active duty for 
training.  

The claim of Vietnam service is strongly controverted by 
official service records, which do not reflect such service.  
Moreover, the veteran has no skin disease linked to Agent 
Orange, even if he had served in Vietnam.  See 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a) (6), § 3.309(e).  Therefore, 
presumptive service connection for a skin disorder claimed 
due to Agent Orange exposure is not available.

Continuity of relevant symptoms since active military service 
has not been shown.  The veteran indicated in January 1985 
that he had no skin disorder.  During a March 2001 VA 
examination, he reported that he first noticed a skin 
disorder in 1994; however, during an April 2003 examination, 
he reportedly first noticed skin disorders in the early 
1980s.  In October 2003, a VA examiner felt that the current 
skin disorder began 8 years earlier.  

Although the veteran testified that a rare skin disease was 
discovered during active military service and has continued 
to the present time, the medical evidence does not reflect 
that any skin disease was discovered during active military 
service.  Thus, the veteran's testimony is controverted by 
his SMRs.  Because the record also indicates hallucination 
and no service in Vietnam, the Board will not attach any 
weight to it.  The medical evidence is against the claim, as 
it indicates that any current skin disorder began many years 
after active military service and does not otherwise indicate 
that a skin disorder was incurred during active military 
service or active duty for training.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim of entitlement to service 
connection for dermatitis is therefore denied.  

Painful Joints 

With respect to entitlement to service connection for painful 
joints, the Board will consider the joints of the feet (pes 
planus), the knees, the fingers, and cervical and lumbar 
spine segments.  

The SMRs do not reflect any foot-related complaint.  The 
medical evidence reflects that pes planus was first noted in 
April 1994.  In October 2003, a VA physician reviewed the 
claims files and concluded that flat feet began about 8 years 
earlier.  No other health professional has offered an opinion 
addressing etiology.  Thus, there is no competent medical 
evidence relating pes planus to active military service, to 
active duty for training, or to inactive duty training.   

There is no evidence of continuity of symptoms of pes planus.  
In January 1985, the veteran checked, "don't know" to any 
foot trouble.  His August 1998 testimony contains no 
competent lay evidence of foot symptoms during active 
service.  

The SMRs reflect treatment for a bilateral knee condition 
beginning in 1975.  The current knee-related diagnosis is 
bilateral degenerative joint disease of the knees.  The 
October 2003 VA medical opinion reflects that there is no 
connection between the currently shown bilateral knee 
disorder and active military service, active duty for 
training, inactive duty training, or to travel performed in 
conjunction with such training.  

Concerning the fingers, there is no competent evidence of a 
finger-related disability during active military service, 
active duty for training or inactive duty training.  
Moreover, because no current finger-related disability is 
shown, there is no reason to remand the case to obtain 
additional medical information.  

Concerning cervical and lumbar spine disorders claimed due to 
a car accident, there is medical evidence of current 
disabilities and medical evidence linking these disorders to 
a June 20, 1986, car accident; however, there is no credible 
evidence that the claimed car accident occurred during active 
military service, active duty for training, inactive duty 
training, or during travel related to such training.  The 
veteran had performed his final military duty nearly 2 months 
prior to the car accident.  His assertion of traveling to 
unit training at the time of the accident is contradicted by 
military records.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of entitlement to service connection for 
painful joints.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim is therefore denied.  




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.

Service connection for dermatitis is denied.

Service connection for painful joints is denied.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


